Citation Nr: 1417852	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-32 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the Veteran's initial claim was for service connection for PTSD.  The medical evidence of record indicates that the Veteran has also been diagnosed with psychosis not otherwise specific, depression and a substance induced mood disorder with psychotic features.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In compliance with the Court's holding in Clemons, the Board has recharacterized the claim as entitlement to service connection for a psychiatric disorder, to include PTSD, as styled on the title page. 

In December 2013, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand order and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.






FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a diagnosis of PTSD.

2.  The Veteran's currently diagnosed psychiatric condition was first demonstrated many years after service and has not been shown by competent evidence to be causally related to service.

3.  There is no evidence of a compensably disabling psychosis within one year following discharge from active duty.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Prior Board Remand

The case was previously remanded in December 2013 to obtain the Veteran's Social Security Administration (SSA) records and an addendum VA medical opinion that considered these SSA records.  An addendum VA medical opinion was provided in February 2014, while SSA records were not associated with the claims file until March 2014.  Although the VA examiner did not review the Veteran's SSA records prior to rendering an updated medical opinion, the SSA records show the Veteran is disabled on account of back and neuropathy issues, not psychiatric conditions.  As the Veteran's SSA records do not contain new information relevant to the Veteran's current psychiatric claim, the Board finds that a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Thus, it appears there was substantial compliance with the prior remand orders and the Board may continue with its adjudication.  See Stegall, 11 Vet. App. at 271.  

II. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in a May 2008 letter and June 2010 statement of the case and the claim was subsequently readjudicated, most recently in March 2014.  Mayfield, 444 F.3d at 1333.

To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claim in August 2012, February 2013 and March 2014 supplemental statements of the case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete notice been provided at an earlier time.

As for the duty to assist, all of the Veteran's available service treatment records (STRs) and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's Shreveport VA medical center (VAMC) records from January 2000 to August 2000 could not be obtained and the Veteran was appropriately notified.  See Formal Finding of Unavailability of VAMC Records, March 2009.  The Veteran is in receipt of SSA disability benefits and these records were obtained in March 2014.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

One VA examination and three VA medical addendum opinions have been provided in connection with the current claim for service connection for a psychiatric disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Taken together, the May 2011 VA mental health examination and July 2012, November 2012 and February 2014 VA addendum medical opinions are adequate as the VA examiner considered the entire record, noted the Veteran's medical history, addressed relevant evidence and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

III.      Service Connection

The Veteran contends that service connection is warranted for a psychiatric disorder, to include PTSD.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

Service connection for an acquired psychiatric disorder, to include PTSD, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  See 38 C.F.R. § 3.304(f).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of diagnosing a psychiatric disorder, to include PTSD, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's claimed psychiatric disorder and to address the question of whether his active duty service caused his psychiatric disorder.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

The Veteran claims that he developed PTSD while serving in Vietnam from December 1966 to March 1967.  See Veteran's Application for Compensation and/or Pension, April 2008.  Specifically, the Veteran claims that in January 1967, a fellow solider "flipped out" and threatened to kill him and several other soldiers with grenades.  See Veteran's Statement in Support of Claim for PTSD, May 2008.  The solider threw two grenades and they exploded.  Id.  As the Veteran was diving for cover, he injured his shoulder.  See Veteran's Statement in Support of Claim, October 2009; see also Veteran's STRs, January 1967 (right shoulder pain due to a fall, rotator cuff injury).  While this specific stressor could not be verified, the Veteran's other stressor of being involved in combat while serving in Vietnam is conceded.  See Veteran's Statement of the Case, June 2010.

The Veteran's PTSD claim therefore turns on the question of whether the Veteran has a current diagnosis of PTSD or other acquired psychiatric disability which has been linked to his experiences during service.  

However, there is no competent diagnosis of PTSD in the record.  The only medical evidence of PTSD in the record is from two positive PTSD screens in August 2005 and October 2008.  The Board notes that the Veteran received a negative PTSD screen in September 2007.  The Veteran's December 2008 VAMC records document chronic PTSD as one of the Veteran's active problems, with a diagnosis date of October 21, 2008; however, there is no actual diagnosis of PTSD in the VAMC records and no supporting rationale detailing why the Veteran was noted to have chronic PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Veteran has undergone one VA examination with a licensed doctorate-level psychologist, who found that the Veteran did not meet the criteria for a diagnosis of PTSD.  See VA PTSD Examination, May 2011.  While the Veteran did recount being in harm's way several times while serving in Vietnam, these stressors did not involve fear of hostile military or terrorist activity.  Id.   

The Board acknowledges the Veteran's contentions that he has PTSD as a result of his experiences in Vietnam.  The Board recognizes that as a layperson, the Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing a psychiatric disability, including PTSD, requires specialized training and thus, the Veteran is not competent to render a persuasive or competent medical opinion on whether he currently has or has ever suffered from PTSD caused by or otherwise related to his military service.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Hence, the Veteran's assertions in this regard do not constitute competent and persuasive evidence in support of his claim for service connection.

Service connection may not be granted without competent medical evidence of a current disability.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  After weighing the medical evidence in the record, the Board finds the May 2011 VA mental health examination is most probative.  Thus, the Veteran does not have a current diagnosis of PTSD.

Regarding the Veteran's claim for service connection for a psychiatric disability, other than PTSD, the record shows that the Veteran has been diagnosed with psychosis not otherwise specified, depressive disorder and a substance induced mood disorder with psychotic features.  The Board must now determine whether the Veteran's currently diagnosed mental health conditions are etiologically related to his active military service.  

Upon his entrance examination in April 1966, the Veteran was found to be psychiatrically normal and his April 1966 report of medical history listed no nervous trouble of any sort and no depression or excessive worry.  The Veteran's August 1968 report of medical history documented no history of nervous trouble of any sort, but did note a history of depression and excessive worry.  A September 1968 treatment note stated that the Veteran was prescribed Thorazine the night before for acute anxiety reaction.  No basis for this diagnosis was provided and no further treatment for this condition was documented.  The Veteran's December 1968 discharge examination found the Veteran psychiatrically normal.  

Post-service, the record documents the Veteran being diagnosed with a history of major depressive disorder with psychotic features, now in remission, in September 2000, approximately 32 years post-service.  If it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period after service without any documentation of psychiatric problems weighs against the Veteran's claim for direct service connection for a psychiatric disorder.

The Board also finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed mental health conditions and service.  The record contains a non-speculative and highly probative VA medical examination and three addendum VA medical opinions.  The Veteran underwent a VA mental health examination in May 2011, wherein he was diagnosed as having a substance induced mood disorder with psychotic features.  He was also found to have polysubstance dependence, based on his history of use of speed, marijuana and alcohol.  The VA examiner opined that the Veteran's mood disorder and psychosis appeared closely intertwined with his polysubstance dependence and were not related to in-service stressors involving a fear of hostile military or terrorist activity.

In a July 2012 addendum medical opinion, the VA examiner reviewed the Veteran's complete claims file, including his STRs.  After a review of the evidence, it was still the examiner's opinion that the Veteran  had an extensive history of polysubstance dependence, consistent with the May 2011 diagnosis of a substance induced mood disorder with psychotic features.

A second VA addendum medical opinion was obtained in November 2012, wherein the VA examiner noted the Veteran's claim that he was diagnosed with acute stress disorder while in-service.  The examiner noted the Veteran was treated for acute anxiety reaction, not acute stress disorder, in-service.  Although the examiner found the Veteran showed some indications of mood disturbance while he was in-service, these symptoms occurred during a time when the Veteran was actively abusing substances.  The VA examiner opined that the symptoms the Veteran had in-service were attributable to his substance use.  Specifically, the Veteran reported his alcohol use began during boot camp and his drug use started when he went absent without leave (AWOL).  See VA Mental Health Examination, May 2011.  Military records indicate that the Veteran was discharged from service for several offenses, including drug use.  See Administrative Decision, Character of Discharge, February 1969.  Additionally, in the military investigative records, the Veteran admitted to using speed, Darvon, "Bennie's," LSD and marijuana.  He also signed a sworn statement, wherein he stated he used drugs for the high and out of curiosity.  There was no mention of drug use to self-medicate psychiatric symptoms.  

In the February 2014 addendum VA medical opinion, the examiner stated that consistent with the November 2012 opinion, the Veteran's substance use disorder and associated mood disorder does not etiologically fit the pattern of "self-medication."  The etiology of the Veteran's substance use is complex and multifactorial and there is insufficient evidence of record to link the Veteran's substance use to his military service.  Overall, the VA examiner opined that the Veteran's substance induced mood disorder with intermittent psychosis is directly related to or caused by his polysubstance dependence.  Thus, it is less likely than not that the Veteran has a psychiatric diagnosis that was caused by or directly related to his military service.

These VA medical opinions were rendered following a complete review of the Veteran's claims file, clinical interview of the Veteran and include well-reasoned rationale supporting the VA examiner's conclusions.  These opinions are therefore afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board has considered the statements of the Veteran connecting his current psychiatric conditions to in-service events.  However, as a lay person, the Veteran is not competent to opine as to such a complex medical etiology.  See Kahana, 24 Vet. App. at 435; see also Jandreau, 492 F.3d at 1377.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinions as to the cause of his psychiatric conditions cannot be accepted as competent evidence.  Id.

The Board has considered whether service connection for a psychiatric disorder is warranted on a presumptive basis.  Psychosis shall be presumed to have been incurred in-service when the Veteran has served continuously for 90 days or more during a period of war and it manifests to a degree of 10 percent or more within one year from termination of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, the record shows the Veteran was diagnosed with acute anxiety reaction during service in September 1968.  However, there is no record that the Veteran received treatment for any psychiatric condition within one year after separation from service.  The Veteran first received a diagnosis of psychosis in 2002, approximately 34 years after his separation from service.  Thus, this presumption is inapplicable. 

In sum, the Veteran's does not have a current diagnosis of PTSD.  While STRs note a diagnosis of acute anxiety reaction in September 1968, there was no rationale provided for this finding and no further treatment provided for this condition, and upon separation in December 1968, the Veteran was found to be psychiatrically normal.  The Veteran was not diagnosed with any psychiatric conditions until approximately 32 years after his separation from active duty service, and the May 2011 VA examiner found that the Veteran's currently diagnosed substance induced mood disorder with psychotic features is not related to service.  Thus, the weight of the competent evidence of record is against a link between the claimed disabilities and the Veteran's active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


